Citation Nr: 1420839	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  10-20 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for diabetes.

2.  Whether new and material evidence has been presented to reopen the claim of service connection for hypertension.

3.  Whether new and material evidence has been presented to reopen the claim of service connection for a skin disability.

4.  Whether new and material evidence has been presented to reopen the claim of service connection for bilateral hearing loss.

5.  Whether new and material evidence has been presented to reopen the claim of service connection for a left knee disability.

6.  Entitlement to service connection for a right knee disability also claimed as arthritis.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to January 1972.

This matter is before the Board of Veteran's Appeals (Board) on appeal of a rating decision in February 2009 of a Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The Veteran filed a claim of service connection for arthritis and a right knee disability; however, a review of the evidence of record indicates the only joint affected by arthritis is the Veteran's right knee.  Thus, the issue of entitlement to service connection for arthritis has been recharacterized as service connection for a right knee disability also claimed as arthritis to comport with the evidence of record.

In June 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The reopened issues of service connection for hypertension, a skin disability, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a rating decision in July 2007, the RO denied service connection for a skin disability, bilateral hearing loss, diabetes, hypertension, and a left knee disability; after the Veteran was notified of the adverse decision and of his right to appeal, he did not appeal and the decision became final by operation of law based on the evidence then of record.

2.  The additional evidence presented since the July 2007 rating decision as it pertains to the Veterans skin disability, diabetes, hypertension, and bilateral hearing loss relates to an unestablished fact necessary to substantiate the claims of service connection.

3.  The additional evidence presented since the July 2007 rating decision as it pertains to the Veteran's left knee disability is cumulative of evidence previously considered.

4.  The Veteran served on active duty in Korea in January 1971 in or near the demilitarized zone (DMZ).

5.  The Veteran is presumed to have been exposed to toxic herbicides, including Agent Orange, due to his service in Korea and that presumption is not rebutted by affirmative evidence to the contrary.

6.  Diabetes mellitus, type II is presumed to have resulted from in-service herbicide exposure and that presumption is not rebutted by affirmative evidence to the contrary.

7.  The Veteran's right knee disability was not present in service and is not related to service or to an incident of service origin.



CONCLUSIONS OF LAW

1.  The July 2007 RO decision, which denied the Veteran's claims of service connection for a skin disability, bilateral hearing loss, diabetes, hypertension, and a left knee disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  New and material evidence has been presented to reopen the claim of service connection for diabetes.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for service connection for diabetes mellitus, type II have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  New and material evidence has been presented to reopen the claim of service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  New and material evidence has been presented to reopen the claim of service connection for a skin disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  New and material evidence has been presented to reopen the claim of service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

6.  New and material evidence has not been presented to reopen the claim of service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

7.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and implemented, in part, at 38 C.F.R § 3.159 (2013), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

In a new and material evidence claim, the VCAA notice must also include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefits sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by a letter dated in January 2009.  As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess, 19 Vet. App. at 473 (notice of the elements of the claim); and of Pelegrini, 18 Vet. App. at 112 (pre-adjudication VCAA notice). 

The Veteran was notified of the type of evidence necessary to reopen the claims of service connection for a left knee disability, bilateral hearing loss, hypertension, a skin disability, and diabetes, namely, new and material evidence and what each of those terms-"new" and "material"-meant.  The Veteran was notified when and why the claims were previously denied.  See Kent, 20 Vet. App. at 1.

The Veteran was also notified of the type of evidence needed to substantiate the underlying claims of service connection, namely, evidence of current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  Thus, VA's duty to notify has been met.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private treatment records.  Additional VA treatment records were obtained pursuant to the Board's June 2012 remand.

Second, the duty to assist also includes providing an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In this case, the threshold for securing a medical opinion has not been met for the knee claim because the evidence does not indicate that the Veteran's bilateral knee disability may be associated with active service.  See McLendon, 20 Vet. App. at 83.  Additionally, an examination is not required when a previously denied claim is not reopened based on the absence of new and material evidence.

As there is no indication of the existence of additional evidence to substantiate the knee claims, no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II. Petition to Reopen Previously Denied Claims

Procedural History

In a rating decision dated in July 2007, the RO denied the initial claim of service connection for diabetes, hypertension, a left knee disability, and bilateral hearing loss because the service treatment records did not show any complaint, diagnosis, or treatment for the aforementioned disabilities and the post-service record did not show a current diagnosis for any of the aforementioned disabilities.  The RO also denied the initial claim for a skin disability because post-service records did not show a chronic skin condition associated with the fungal rash experienced during service.

After the Veteran was notified of the decision and of his right to appeal, he did not appeal, and no new evidence pertinent to his claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  See 38 C.F.R. § 3.156(b).  Thus, by operation of law, the decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).


Evidence Previously Considered

The evidence of record and previously considered at the time of the RO decision in July 2007 consists of service treatment and personnel records.  Service treatment records did not show any complaint, diagnosis, or treatment for diabetes, hypertension, a left knee disability, or bilateral hearing loss.  Personnel records reveal that the Veteran served as a rifleman while stationed in Korea in 1971.

After service, reserve records revealed tinea versicolor and loss of hearing acuity during a routine examination in 1976.  

Current Claims to Reopen

In December 2008, the Veteran filed the current claims to reopen.

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Additional Evidence

The additional evidence presented since the July 2007 rating decision consists of lay evidence, namely, the Veteran's statements, and medical evidence, namely, VA treatment records and a VA physician's statement.

In a March 2009 statement, the Veteran stated that his current disabilities did not manifest during service, but are presumed to have started or be connected to something that happened during service.  In an additional August 2013 statement, the Veteran contended that presumptive service connection should be granted for his diabetes, hypertension, and skin disability based on his service as a rifleman along the Korean DMZ. 

As for the medical evidence, VA treatment records from August 2007 revealed xerosis on the lower extremities and lipoma on the left subscapula.  Additionally, in November 2008, Dr. Randolph Guerrero stated that the Veteran was currently being managed for several medical conditions, including diabetes mellitus type II, hypertension, and gout.  VA x-rays dated February 2011 also reveal no significant degenerative changes in the Veteran's left knee.  

Analysis

Diabetes, Hypertension, and a Skin Disability

As the additional private medical evidence relates to an unestablished fact necessary to substantiate the claims of diabetes, hypertension, and a skin disability, namely, evidence of a current diagnosis, and as the lack of such evidence was the basis for the previous final denial of the claim, the evidence is new and material under 38 C.F.R. § 3.156(a).

For this reason, the claims of service connection for diabetes, hypertension, and a skin disability are reopened.  The merits of the diabetes claim are addressed in the decision below, while the other reopened claims are further addressed in the remand section.

Bilateral Hearing Loss

To the extent that the Veteran provided that his hearing loss did not manifest itself during service, but is connected to something that happened during service, the initial question is whether the lay statements are competent evidence.

Competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.   Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).

The Veteran as a lay person is also competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The evidence of record indicates that the Veteran served as a rifleman during service and it is within the realm of common medical knowledge that exposure to loud noises may cause hearing loss.  As the additional evidence relates to an unestablished fact necessary to substantiate the claims of hearing loss, namely, evidence of a nexus to service, and as the lack of such evidence was the basis for the previous final denial of the claim, the evidence is new and material under 38 C.F.R. § 3.156(a).

For this reason, the claim of service connection for bilateral hearing loss is reopened.  The reopened claim is further addressed in the remand section.

Left Knee Disability

To the extent that the Veteran provided that his left knee disability did not manifest itself during service, but is connected to something that happened during service, the initial question is whether the lay statements are competent evidence.

As noted previously, competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible.  Rucker, 10 Vet. App. at 74.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau, 492 F.3d at 1377.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.   Layno, 6 Vet. App. at 469-71.

The Veteran as a lay person is also competent to offer an opinion on a simple medical condition.  Davidson, 581 F.3d at 1316.

Ascertaining the etiology of a left knee disability involves considering multiple factors and knowledge of how those factors interact with the mechanics of the knee.  In this case, the facts are complex enough that the Veteran's intuition about the condition of his left knee and the cause of his perceived left knee condition are complex enough that the Veteran's intuition is not competent.  Although the evidence of record indicates the Veteran has episodes of gout, VA treatment records do not reveal a current left knee diagnosis.  Instead, VA x-rays dated February 2011 reveal no significant degenerative changes in the left knee.

The evidence is cumulative, that is, evidence that supports evidence previously considered, namely, the Veteran's assertions on his initial application for VA disability compensation, which the RO denied in July 2007 and cumulative evidence does not meet the regulatory definition of new and material under 38 C.F.R. § 3.156(a).

The preponderance of the evidence is against the claim to reopen service connection for a left knee disability; there is no doubt to be resolved; and reopening is not warranted.

III. Service Connection Claims

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau, 492 F.3d at 1372.

A veteran who, during active military, naval, or air service, served in or near the Korean DMZ in an area in which herbicides are known to have been applied, shall be presumed to have been exposed during such service to certain herbicides, including an herbicide commonly referred to as Agent Orange, unless there is affirmative evidence to establish that he or she was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv). 

There is a presumption of service connection for certain diseases associated with exposure to Agent Orange.  A presumption of service connection is afforded only to the diseases listed and have been found by the Secretary of VA to have a positive association with exposure to Agent Orange.  38 U.S.C.A. § 1116(b); 38 C.F.R. §§ 3.307, 3.309.

Diabetes Mellitus, Type II

Effective February 24, 2011, during the pendency of the appeal, VA amended its regulations to create a presumption of herbicide exposure for specified veterans as follows:

A veteran who, during active military, naval, or air service, served between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).

The Department of Defense has identified specific units that served in areas along the DMZ in Korea where herbicides were used.  See M21-MR, IV.ii.2.C.10.p.

The evidence of record clearly demonstrates that the Veteran served in Korea and that he has a diagnosis of diabetes mellitus, type II.  The question presented by this appeal centers on whether the Veteran is entitled to a presumption of exposure to Agent Orange or other toxic herbicide while he served on active duty in Korea.  The RO failed to adjudicate this matter on the basis of the February 2011 regulatory change that affords a presumption of herbicide exposure to certain Veterans who served in Korea; however, the amended regulation affords a basis to grant the requested benefit without the need for further RO action.  

Records from the National Personnel Records Center indicate that the Veteran was a rifleman as part of the 1st Battalion, 38th Infantry in January 1971.  The unit to which the Veteran was assigned is specifically noted in the DOD-provided data set forth in M21-MR.  To that extent, a presumption of in-service herbicide exposure is raised and there is no affirmative evidence rebutting that presumption.  By operation of the pertinent statute and regulation, the Veteran's diabetes mellitus is presumed to be related to in-service exposure to herbicides such as Agent Orange and there is no affirmative evidence relating the Veteran's diabetes to some other cause.  Thus, service connection is warranted for diabetes.

Right Knee Disability

The Veteran's VA treatment records indicate he was diagnosed with mild tricompartamental osteoarthritis with suprapatellar joint effusion of the right knee following a February 2011 x-ray.  As such, a current disability has been established.  Therefore, the determinative issues are whether the Veteran's current right knee osteoarthritis had its onset during service or is related to an incident in service.

The Veteran asserts that his current disabilities did not manifest during service, but are presumed to have started or be connected to something that happened during service.  He did not specify what event, incident, or injury in service his current right knee disability is related to and he did not provide a rationale explaining why his current right knee disability, diagnosed many years after service is related to service.

The Veteran genuinely believes that his right knee disability is related to service.  However, as a layperson, lacking in medical training and expertise, the Board finds that the Veteran cannot provide a competent opinion on a matter as complex as the etiology of his right knee disability.  Determining the precise etiology of the Veteran's right knee disability is not a simple question, as there are multiple potential etiologies of the Veteran's current right knee disability.  Significantly, four decades have passed since the Veteran's service and intervening factors must be considered when determining the etiology of the Veteran's right knee disability.  Without even an indication that the current right knee disability is related to service beyond a bald statement of such a relationship, an examination is not warranted and service connection must be denied on a direct basis.

With respect to presumptive service connection for a right knee disability under 38 C.F.R. §§ 3.307 and 3.309, the competent medical evidence of record reflects that the Veteran was diagnosed with a right knee arthritis in February 2011, which was beyond the one-year presumptive period after discharge from service in January 1972.  Additionally, the evidence does not suggest that the arthritis manifested to a compensable degree within one year of separation from service.

The preponderance of the evidence is against the claim of service connection for a right knee disability; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

As new and material evidence has been presented, the claim of service connection for diabetes is reopened; additionally, service connection for diabetes, type II is granted.

As new and material evidence has been presented, the claim of service connection for hypertension is reopened, and to this extent only the appeal is granted.

As new and material evidence has been presented, the claim of service connection for a skin disability is reopened, and to this extent only the appeal is granted.

As new and material evidence has been presented, the claim of service connection for bilateral hearing loss is reopened, and to this extent only the appeal is granted.

As new and material evidence has not been presented, the claim of service connection for a left knee disability is not reopened, and the appeal is denied.

Service connection for a right knee disability, also claimed as arthritis, is denied.



REMAND

On the claim of service connection for hypertension and a skin disability, the Veteran alleges that his disabilities are related to his exposure to Agent Orange.  Hypertension, xerosis, and lipoma, are not diseases that may be presumptively service-connected for a Veteran who served in or around the Korean DMZ under 38 C.F.R. § 3.309(e).  The Veteran, however, is not precluded from establishing service connection due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).   

On the claim of service connection for bilateral hearing loss, the Veteran presented evidence at least indicating there may be a nexus between his decreased hearing acuity and service; however, the record does not contain evidence regarding whether the Veteran has hearing loss for VA purposes.

As the evidence of record is insufficient to decide the claims, further development is needed; thus, the Board finds it necessary to remand these remaining claims on appeal.

Accordingly, these issues are REMANDED for the following actions:

1.  Afford the Veteran a VA examination to determine whether it is at least as likely as not (greater than 50 percent probability), as likely as not (about 50 percent probability), or less likely than not (less than 50 percent probability) that there is medical or scientific evidence, and if so, please cite to the studies, that hypertension and any diagnosed skin disability are directly caused by the Veteran's presumed exposure to herbicides such as Agent Orange.

The Veteran's file should be made available to the examiner for review.

If, after a review of the record, an opinion on direct causation is not possible without resort to speculation, the VA examiner is asked to clarify whether causation cannot be determined because there are several potential causes when the in-service events as described by the Veteran are not more likely than any other to cause hypertension or a skin disability and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical or scientific knowledge.

2.  Also, afford the Veteran a VA examination to determine whether it is at least as likely as not (greater than 50 percent probability), as likely as not (about 50 percent probability), or less likely than not (less than 50 percent probability) that any current hearing loss disability under 38 C.F.R. § 3.385 is related to the Veteran's military service.

The Veteran's file should be made available to the examiner for review.

3.  After completing the above development, readjudicate the claims remaining on appeal, including the reopened claims on the merits.  If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


